Title: To George Washington from the Board of Treasury, 11 June 1789
From: Board of Treasury
To: Washington, George



Sir,
Board of Treasury June 11th 1789.

The enclosed paper No. 2, which we have the honor of transmitting, will, with its annexed documents, complete our view of the Constitution, duties and general forms of business of the Board of Treasury and of the offices more immediately connected with it.
Were we to pursue strictly our own ideas of order, we should proceed, in the same manner, with the subordinate officers and departments under our Superintendance; but as we presume, Sir, the present state of public affairs may awaken in you an anxiety to know, with all the dispatch possible, the present state of the public debt, and the general Treasury, we shall in our next proceed on that subject; reserving what we have now deferred and other matters of less pressing importance to future communications. We have the honor to be with high Respt Sir, Your most Obedt Humble Servants

Samuel Osgood
Walter Livingston
Arthur Lee

